   USDC IN/ND case 2:16-cv-00042-JEM document 55 filed 04/21/21 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

UNITED STATES OF AMERICA,                      )
          Plaintiff,                           )
                                               )
        v.                                     )       CAUSE NO.: 2:16-CV-42 -JEM
                                               )
$89,866.18, et al.,                            )
               Defendants,                     )
                                               )
NORTHWEST AMBULANCE                            )
SERVICE, INC., and UBANWA, LLC,                )
           Claimants.                          )

                                     OPINION AND ORDER

         This matter is before the Court on a Motion for Release of Untainted Funds to Pay

Attorneys’ Fees [DE 43], filed by Claimants on November 2, 2020. Claimants request that the

Court release a portion of the funds currently held in this civil forfeiture action to pay attorney fees

in the related criminal action.

   I.        Background

         On February 3, 2016, the Government filed a complaint for civil forfeiture pursuant to 18

U.S.C. § 981(a)(1)(C) for property seized from accounts held by Northwest Ambulance Services,

Inc., and Ubanwa, LLC. In the related criminal case, a grand jury returned a criminal indictment

against Basil Ubanwa, owner of Northwest Ambulance Services, Inc., and Ubanwa, LLC, for

healthcare fraud. It includes a forfeiture allegation that lists the assets named as in rem defendants

in the instant civil forfeiture case. Because of the criminal investigation and subsequent Indictment,

this case is currently stayed. Claimants now seek a release of funds to pay attorney fees in the

related criminal case. On November 30, 2020, the Government filed a response, and Claimants


                                                   1
   USDC IN/ND case 2:16-cv-00042-JEM document 55 filed 04/21/21 page 2 of 4


filed a reply on December 14, 2020. On January 7, 2021, the Court held a conference to discuss

the Motion at which it ordered additional briefing. On January 19, 2021, the Government filed its

supplemental brief. Claimants filed a response on January 29, 2021, and the Government filed a

reply on February 10, 2021.

         The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. 636(c).

   II.      Analysis

         Claimants argues that Ubanwa has a Sixth Amendment right to access some of the seized

funds in order to pay for counsel of his choice in the related criminal action, since, they assert, not

all of the funds were obtained through the alleged fraud. The Government argues that Ubanwa

must establish a need for funds to pay counsel before any determination can be made as to whether

there are untainted funds.

         When a defendant’s assets have been seized or frozen and “the district court finds that the

defendant has insufficient alternative assets with which to pay counsel” then the court must hold

an “adversary hearing at which the government is required to prove the likelihood that the

restrained assets are subject to forfeiture.” United States v. Jones, 844 F.3d 636, 640-41 (7th Cir.

2016). If it finds that not all assets are subject to forfeiture, “then the court must order the release

of funds in an amount necessary to pay reasonable attorneys’ fees for counsel of sufficient skill

and experience to handle the particular case.” Id. (quoting United States v. Moya–Gomez, 860 F.2d

706, 731 (7th Cir. 1988)). The first step is for the defendant to “present[] a bona fide need to utilize

assets subject to the restraining order to conduct his defense,” and “if the district court finds that


                                                   2
   USDC IN/ND case 2:16-cv-00042-JEM document 55 filed 04/21/21 page 3 of 4


the defendant does not have other assets from which such payments can be made” then it will hold

a hearing regarding the assets. Moya-Gomez, 860 F.2d at 730; see also United States v.

Kirschenbaum, 156 F.3d 784, 792 (7th Cir. 1998) (“Mr. Kirschenbaum simply failed to ‘show a

bona fide need to utilize assets subject to the restraining order to conduct his defense,’ and thus

failed to show his entitlement to a hearing under the rule of [Moya–Gomez].”) (quoting Moya-

Gomez, 860 F.2d at 730).

       Claimants assert that Ubanwa is entitled to release of all funds that cannot be traced to the

alleged underlying criminal conduct to pay his counsel, and that the release of untainted funds

need not be tied to a demonstration of particular need of them after the Supreme Court’s decision

in Luis v. United States, 136 S. Ct. 1083, 1096, 194 L. Ed. 2d 256 (2016). In Luis, the Supreme

Court held “that the pretrial restraint of legitimate, untainted assets needed to retain counsel of

choice violates the Sixth Amendment.” Luis, 136 S. Ct. at 1088. However, courts have not

interpreted Luis to mean that a defendant need no longer show a bona fide need for the funds. See,

e.g., Jones, 844 F.3d 636, 640, 641 n.1 (reasserting the threshold showings for release of funds

and noting that “Luis says nothing about timing or burden shifting” and since “[the defendant] has

not shown a bona fide need for the restrained assets” the failure to hold a hearing was not error);

United States v. Paronuzzi, No. 4:17CR111, 2018 WL 1938463, at *2 (E.D. Va. Apr. 24, 2018)

(“Defendant has cited no passage in Luis demonstrating that the threshold showings necessary

under Farmer are no longer required, nor has she cited any other authority subsequent to Luis

showing that the threshold showings have been abolished. Indeed, as the Government points out,

courts post–Luis have continued to require the type of threshold showings articulated in Farmer

before granting a post-seizure probable cause hearing.”) (citing United States v. Farmer, 274 F.3d


                                                3
      USDC IN/ND case 2:16-cv-00042-JEM document 55 filed 04/21/21 page 4 of 4


800, 803-04 (4th Cir. 2001)) (listing cases); United States v. Stokes, No. 114CR290TWTJKL1,

2017 WL 5986231, at *5 (N.D. Ga. Oct. 23, 2017), report and recommendation adopted, No. 1:14-

CR-290-1-TWT, 2017 WL 5971986 (N.D. Ga. Dec. 1, 2017) (“Luis . . . does not change the general

rule that to be entitled to a hearing to determine whether seized assets are tainted, the defendant

must make a prima facie showing of substantial financial need for those assets.”); United States v.

Hernandez-Gonzalez, No. 16-20669-CR, 2017 WL 2954676, at *4 (S.D. Fla. June 26, 2017),

report and recommendation adopted, No. 16-20669-CR, 2017 WL 3446815 (S.D. Fla. Aug. 10,

2017) (“To the extent the Defendant relies on Luis for the proposition that the Government is

mandated to return any frozen assets because of the Sixth Amendment’s right to counsel,

Defendant’s argument misses the mark. There is nothing in Luis that imposes that type of per se

requirement.”).

             Beyond a vague assertion of bona fide need and a statement of the amount of fees he

currently owes his counsel of choice, Claimants have not established that Ubanwe has no other

method of obtaining funds to pay his attorneys in the criminal case. Until a showing is made, the

Court need not address the extent to which some of the forfeited funds may be untainted by the

alleged fraud charged in the criminal complaint.

      III.      Conclusion

             Accordingly, the Court hereby DENIES the Motion for Release of Untainted Funds to Pay

Attorneys’ Fees [DE 43].

             SO ORDERED this 21st day of April, 2021.

                                                s/ John E. Martin______________________
                                                MAGISTRATE JUDGE JOHN E. MARTIN
                                                UNITED STATES DISTRICT COURT
cc:          All counsel of record

                                                   4
